In a letter dated March 24; 1997, to fhé Clerk of the Appellate Courts, respondent Patrick S. Dow, of Eureka, an attorney admitted to practice law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (1996 Kan. Ct. R. Annot. 223).
On March 7,1997, this court indefinitely suspended respondent from the practice of law for numerous violations of the Model Rules of Professional Conduct. The date of his indefinite suspension commenced on November 22, 1996, the date of his temporary suspension. In re Dow, 261 Kan. 989, 933 P.2d 666 (1997).
At the time respondent surrendered his license, there were three complaints scheduled for hearing before a panel of the Kansas Board for Discipline of Attorneys. The complaints contained allegations of lack of diligence, failure to communicate with clients, and failure to return unearned retainers.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of respondent’s license should be accepted and that respondent should be disbarred.
It Is Therefore Ordered that Patrick S. Dow be and he is hereby disbarred from the practice of law in Kansas, and his license and privilege to practice law are hereby revoked, effective November 22, 1996.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Patrick S. Dow from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to respondent, and that respondent forthwith shall comply with Supreme Court Rule 218 (1996 Kan. Ct. R. Annot. 226).